     Case 2:19-cv-04825-CJC-JEM Document 1 Filed 06/03/19 Page 1 of 8 Page ID #:1




 1
     Jeremy Branch (State Bar No. 303240)
 2   The Law Offices of Jeffrey Lohman, P.C.
     4740 Green River Rd., Suite 310
 3   Corona, Ca 92880
 4
     (866) 329-9217 ext. 1009
     JeremyB@jlohman.com
 5
     Attorney for Plaintiff
 6
     BARBARA SUMAGAYSAY
 7

 8

 9
                        UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11

12
     BARBARA SUMAGAYSAY,                       Case No.:

13
                 Plaintiffs,                   PLAINTIFF’S COMPLAINT
           v.                                  (Telephone Consumer Protection
14
                                               Act)
15
     KOHL’S CORPORATION
16
                 Defendant.
17

18

19         BARBARA SUMAGAYSAY (Plaintiff), by her attorney, alleges the
20
           following against KOHLS DEPARTMENT STORES, INC., (Defendant):
21
        1. Plaintiff brings this action on behalf of herself individually seeking damages
22

23         and any other available legal or equitable remedies resulting from the illegal
24         actions of Defendant, in negligently, knowingly, and/or willfully contacting
25
           Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone

                                             -1-
                                    PLAINTIFF’S COMPLAINT
     Case 2:19-cv-04825-CJC-JEM Document 1 Filed 06/03/19 Page 2 of 8 Page ID #:2




          Consumer Protection Act (hereinafter “TCPA”), 47 U.S.C. § 227 et seq and
 1

 2        in violation of California’s Rosenthal Fair Debt Collection Practices Act
 3
          (hereinafter “RFDCPA”), Ca Civ. Code § 1788.17.
 4

 5                               JURISDICTION AND VENUE
 6
       2. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 47 U.S.C.
 7
          §227(b)(3). See, Mims v. Arrow Financial Services, LLC, 132 S.Ct. 740
 8

 9        (2012), holding that federal and state courts have concurrent jurisdiction over

10        private suits arising under the TCPA.
11
       3. Venue is proper in the United States District Court for the Central District of
12
          California pursuant to 28 U.S.C § 1391(b) because Plaintiff resides within
13

14        this District and a substantial part of the events or omissions giving rise to the
15
          herein claims occurred, or a substantial part of property that is the subject of
16
          the action is situated within this District.
17

18
                                          PARTIES

19     4. Plaintiff is a natural person residing in Los Angeles County, in the city of
20
          Lancaster, California.
21
       5. Defendant is a Delaware corporation doing business in the State of California
22

23        with its principal place of business located in Menominee Falls, Wisconsin.

24     6. At all times relevant to this Complaint, Defendant has acted through its agents
25
          employees, officers, members, directors, heir, successors, assigns, principals,

                                              -2-
                                     PLAINTIFF’S COMPLAINT
     Case 2:19-cv-04825-CJC-JEM Document 1 Filed 06/03/19 Page 3 of 8 Page ID #:3




          trustees, sureties, subrogees, representatives and insurers.
 1

 2                            FACTUAL ALLEGATIONS
 3
       7. Defendant is a “person” as defined by 47 U.S.C. § 153 (10).
 4
       8. Defendant placed collection calls to Plaintiff seeking and attempting to
 5

 6
          collect on alleged debts incurred through purchases made on credit issued by

 7        Defendant.
 8
       9. Defendant placed collection calls to Plaintiff’s cellular telephone at phone
 9
          number (661) 902-83XX.
10

11     10. Defendant places collection calls to Plaintiff from phone numbers including,

12        but not limited to (210) 346-2817, (262) 704-9378, (818) 573-5207, (818)
13
          659-2661, (800) 575-6457, (818) 659-2663, (262) 704-9780, (818) 649-6033,
14
          (818) 532-2094, (818) 649-6028, (818) 582-4024, (818) 649-6031, (414)
15

16        257-2339, (818) 573-5207, (818) 582-4025, (818) 532-6231.
17     11. Per its prior business practices, Defendant’s calls were placed with an
18
          automated dialing system (“auto-dialer”).
19

20
       12. Defendant used an “automatic telephone dialing system”, as defined by 47

21        U.S.C. § 227(a) (1) to place its telephone calls to Plaintiff seeking to collect
22
          a consumer debt allegedly owed by Plaintiff, BARBARA SUMAGAYSAY.
23
       13. Defendant’s calls constituted calls that were not for emergency purposes as
24

25        defined by 47 U.S.C. § 227(b)(1)(A).


                                            -3-
                                    PLAINTIFF’S COMPLAINT
     Case 2:19-cv-04825-CJC-JEM Document 1 Filed 06/03/19 Page 4 of 8 Page ID #:4




       14. Defendant’s calls were placed to a telephone number assigned to a cellular
 1

 2        telephone service for which Plaintiff incurs a charge for incoming calls
 3
          pursuant to 47 U.S.C. § 227(b)(1).
 4
       15. Defendant never received Plaintiff’s “prior express consent” to receive calls
 5

 6
          using an automatic telephone dialing system or an artificial or prerecorded

 7        voice on her cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
 8
       16. On December 21, 2017, Plaintiff called into Defendant’s company at phone
 9
          number (210) 346-2817.             Plaintiff spoke with Defendant’s female
10

11        representative “Jacqueline” and requested that Defendant cease calling

12        Plaintiff’s cellular phone.
13
       17. During the conversation, Plaintiff gave Defendant her social security number
14
          to assist Defendant in accessing her account before asking Defendant to stop
15

16        calling her cell phone.
17     18. Plaintiff revoked any consent, explicit, implied, or otherwise, to call her
18
          cellular telephone and/or to receive Defendant’s calls using an automatic
19

20
          telephone dialing system in her conversation with Defendant’s representative

21        on December 21, 2017.
22
       19. Despite Plaintiff’s request to cease, Defendant placed collection calls to
23
          Plaintiff until July 2018.
24

25


                                               -4-
                                       PLAINTIFF’S COMPLAINT
     Case 2:19-cv-04825-CJC-JEM Document 1 Filed 06/03/19 Page 5 of 8 Page ID #:5




       20. Despite Plaintiff’s request that Defendant cease placing automated collection
 1

 2           calls, Defendant placed at least five hundred and twenty-three (523)
 3
             automated calls to Plaintiff’s cell phone.
 4
                      FIRST CAUSE OF ACTION
 5       NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
 6
                         PROTECTION ACT
                           47 U.S.C. § 227
 7

 8     21. Plaintiff repeats and incorporates by reference into this cause of action the
 9           allegations set forth above at Paragraphs 1-20.
10
       22. The foregoing acts and omissions of Defendant constitute numerous and
11

12
             multiple negligent violations of the TCPA, including but not limited to each

13           and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
14
       23. As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq.,
15
             Plaintiff is entitled to an award of $500.00 in statutory damages, for each and
16

17           every violation, pursuant to 47 U.S.C. §227(b)(3)(B).

18     24. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in
19
             the future.
20
       ///
21

22     ///

23                  SECOND CAUSE OF ACTION
24
       KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
                   CONSUMER PROTECTION ACT
25                      47 U.S.C. § 227 et. seq.

                                               -5-
                                      PLAINTIFF’S COMPLAINT
     Case 2:19-cv-04825-CJC-JEM Document 1 Filed 06/03/19 Page 6 of 8 Page ID #:6




       25. Plaintiff repeats and incorporates by reference into this cause of action the
 1

 2        allegations set forth above at Paragraphs 1-20.
 3
       26. The foregoing acts and omissions of Defendant constitute numerous and
 4
          multiple knowing and/or willful violations of the TCPA, including but not
 5

 6
          limited to each and every one of the above cited provisions of 47 U.S.C. §

 7        227 et seq.
 8
       27. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
 9
          227 et seq., Plaintiff is entitled an award of $1,500.00 in statutory damages,
10

11        for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47

12        U.S.C. § 227(b)(3)(C).
13
       28. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in
14
          the future.
15

16                    THIRD CAUSE OF ACTION
            DEFENDANT VIOLATED THE ROSENTHAL FAIR DEBT
17                  COLLECTION PRACTICES ACT
18                      CA CIV CODE § 1788.17

19     29. Plaintiff repeats and incorporates by reference into this cause of action the
20
          allegations set forth above at Paragraphs 1-20.
21
       30. Defendant violated the RFDCPA based on the following:
22

23           a. Defendant violated the §1788.17 of the RFDCPA by continuously
24               failing to comply with the statutory regulations contained within the
25
                 FDCPA, 15 U.S.C. § 1692 et seq.

                                             -6-
                                    PLAINTIFF’S COMPLAINT
     Case 2:19-cv-04825-CJC-JEM Document 1 Filed 06/03/19 Page 7 of 8 Page ID #:7




                                PRAYER FOR RELIEF
 1

 2        WHEREFORE,        Plaintiff,   BARBARA      SUMAGAYSAY,         respectfully
 3
       requests judgment be entered against Defendant, KOHLS DEPARTMENT
 4
       STORES, INC., for the following:
 5

 6
                              FIRST CAUSE OF ACTION

 7     31. For statutory damages of $500.00 multiplied by the number of negligent
 8
          violations of the TCPA alleged herein (523); $261,500.00;
 9
       32. Actual damages and compensatory damages according to proof at time of
10
          trial;
11
                             SECOND CAUSE OF ACTION
12

13
       33. For statutory damages of $1,500.00 multiplied by the number of knowing

14        and/or willful violations of TCPA alleged herein (523); $784,500.00;
15
       34. Actual damages and compensatory damages according to proof at time of
16
          trial;
17                              THIRD CAUSE OF ACTION
18
       35. Declaratory judgment that Defendant’s conduct violated the Rosenthal Fair
19
          Debt Collection Practices Act;
20
       36. Statutory damages of $1000.00 pursuant to the Rosenthal Fair Debt
21
          Collection Practices Act, Cal. Civ. Code §1788.30(b);
22
       37. Costs and reasonable attorneys’ fees pursuant to the Rosenthal Fair Debt
23
          Collection Practices Act, Cal. Civ Code § 1788.30(c), and;
24
       38. Actual damages and compensatory damages according to proof at time of
25
          trial;

                                           -7-
                                   PLAINTIFF’S COMPLAINT
     Case 2:19-cv-04825-CJC-JEM Document 1 Filed 06/03/19 Page 8 of 8 Page ID #:8




 1                            ON ALL CAUSES OF ACTION
 2     39. Actual damages and compensatory damages according to proof at time of
 3        trial;
 4     40. Costs and reasonable attorneys’ fees, and;
 5     41. Any other relief that this Honorable Court deems appropriate.
 6                                   JURY TRIAL DEMAND
 7     42. Plaintiff demands a jury trial on all issues so triable.
 8

 9                                           RESPECTFULLY SUBMITTED
10

11     Dated: June 3, 2019            By:    /s/ Jeremy Branch
                                             Attorney for Plaintiff BARBARA
12
                                             SUMAGAYSAY
13

14

15

16

17

18

19

20

21

22

23

24

25


                                              -8-
                                     PLAINTIFF’S COMPLAINT
